                            Case 1:18-cv-00757-PLM-RSK ECF No. 36 filed 02/26/20 PageID.431 Page 1 of 4



                                                   UNITED STATES DISTRICT COURT
                                               FOR THE WESTERN DISTRICT OF MICHIGAN

                            KOLU STEVENS;
                            PATRICK GREENHOE; and                                      Case No.: 18-cv-757
                            CLAUDETTE GREENHOE;                                      Honorable Paul L. Maloney
                                 Plaintiffs,
                                                                                       EX PARTE MOTION
                                  v.

                            MILTON L. MACK, JR., in his official
                            capacity as the Administrator of the
                            Michigan State Court Administrative Office;
                            KIM B. MEAD, in his official capacity as Bay
                            County Probate Court Administrator;
                            WILLIAM M. HEFFERAN, in his official
                            capacity as Antrim County Circuit Court –
OUTSIDE LEGAL COUNSEL PLC




                            Family Division Administrator,
                                  Defendants
     www.olcplc.com




                                                                           /

                            OUTSIDE LEGAL COUNSEL PLC                          HEATHER S. MEINGAST (P55439)
                            PHILIP L. ELLISON (P74117)                         MI DEPT ATTORNEY GENERAL
                            Attorney for Plaintiffs                            Attorney for Defendant Mack
                            PO Box 107                                         P.O. Box 30217
                            Hemlock, MI 48626                                  Lansing, MI 48909
                            (989) 642-0055                                     (517) 373-4875
                            pellison@olcplc.com                                meingasth@michigan.gov

                            AMBER L. DAVIS-JOHNSON (P52811)                    GREGORY R. GRANT (P68808)
                            Attorney for Defendant Mead                        Cummings McClorey Davis & Acho
                            515 Center Ave., Ste. 402                          Attorneys for Dfs Hefferan/Mead
                            Bay City, MI 48708                                 310 W Front Street, Suite 221
                            (989) 895-4131                                     Traverse City, MI 48681-2800
                            johnsona@baycounty.net                             (231) 922-1888
                                                                               ggrant@cmda-law.com


                                                 EX PARTE MOTION FOR LEAVE TO GIVE
                                                 NOTICE OF SUPPLEMENTAL AUTHORITY

                                  NOW COMES Plaintiffs, by counsel, and moves for leave to provide new

                            supplemental authority regarding the Plaintiffs’ corrected objections (ECF No. 35) to the

                            magistrate’s improper use of the “Rooker-Feldman doctrine” in its Report and


                                                                       1
                             Case 1:18-cv-00757-PLM-RSK ECF No. 36 filed 02/26/20 PageID.432 Page 2 of 4



                            Recommendation (ECF No. 33). On February 26, 2020, the Sixth Circuit issued a

                            published decision in VanderKodde v. Mary Jane Elliott, P.C., CA6 Case Nos. 19-

                            1091/1127/1128, __ F.3d __ (6th Cir. 2020).1 That decision explains that Rooker-Feldman

                            does not apply when “the plaintiff’s injuries stemmed from the defendant’s conduct, not

                            the state-court judgment” even if “a party attempts to litigate in federal court a matter

                            previously litigated in state court.”

                                   Judge Sutton’s concurrence provides even more colorful and useful direction to

                            this Court—“Rooker-Feldman is back to its old tricks of interfering with efforts to vindicate

                            federal rights and misleading federal courts into thinking they have no jurisdiction over
OUTSIDE LEGAL COUNSEL PLC




                            cases Congress empowered them to decide.” As essentially (but less colorfully) argued
     www.olcplc.com




                            by Plaintiffs, “lawyers” like those for these Defendants “continue to invoke the rule and

                            judges continue to dismiss federal actions under it” in an erroneous fashion. And most

                            importantly, Judge Sutton explains that “[a]bsent a claim seeking review of a final state

                            court judgment, a federal court tempted to dismiss a case under Rooker-Feldman should

                            do one thing: Stop.” (emphasis added).

                                                                BRIEF IN SUPPORT

                                   Courts of the Western District of Michigan regularly and consistently allow, in its

                            individualized discretion, leave to file supplemental authority which assists the Court with

                            resolving pending legal issues. E.g. Hertel v. Mtg. Electronic Registration Sys, Case No.

                            12-cv-174, 2013 U.S. Dist. LEXIS 63454, at fn.11 (WD Mich, May 3, 2013). Such

                            discretion is asked to be exercised here.




                                   1
                                   A copy can be downloaded at https://www.opn.ca6.uscourts.gov/opinions.pdf/
                            20a0057p-06.pdf.

                                                                         2
                            Case 1:18-cv-00757-PLM-RSK ECF No. 36 filed 02/26/20 PageID.433 Page 3 of 4



                                                          RELIEF REQUESTED

                                  WHEREFORE, the Court is requested to enter an order receiving VanderKodde v.

                            Mary Jane Elliott, P.C. as precedentially-binding supplemental authority. A copy is

                            attached or may be downloaded at https://www.opn.ca6.uscourts.gov/opinions.pdf/

                            20a0057p-06.pdf.

                            Date: February 26, 2020                  RESPECTFULLY SUBMITTED:

                                                                     /s/ Philip L. Ellison
                                                                     OUTSIDE LEGAL COUNSEL PLC
                                                                     PHILIP L. ELLISON (P74117)
                                                                     Counsel for Plaintiffs
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                    3
                             Case 1:18-cv-00757-PLM-RSK ECF No. 36 filed 02/26/20 PageID.434 Page 4 of 4



                                                            CERTIFICATE OF SERVICE

                                   I, the undersigned attorney of record, hereby certify that on the date stated below,

                            I electronically filed the foregoing with the Clerk of the Court using the ECF system which

                            will send notification of such filing to all counsel or parties of record.

                             Date: February 26, 2020                        RESPECTFULLY SUBMITTED:

                                                                            /s/ Philip L. Ellison
                                                                            OUTSIDE LEGAL COUNSEL PLC
                                                                            PHILIP L. ELLISON (P74117)
                                                                            Counsel for Plaintiffs
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                           4
